ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Lewis Limited, LLC                           )      ASBCA Nos. 58418, 59128, 59431
                                             )
Under Contract Nos. FA3300-10-P-0352         )
                    FA3300-l l-C-0070        )

APPEARANCE FOR THE APPELLANT:                       Lee Dougherty, Esq.
                                                     Montgomery Fazzone PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Anna F. Kurtz, Esq.
                                                    Capt Michael C. Ahl, USAF
                                                    Phillip E. Reiman, Esq.
                                                     Trial Attorneys

                              ORDER OF DISMISSAL

       Both parties have filed and stipulated a motion to dismiss these appeals with
prejudice executed by counsel for both parties. Accordingly, these appeals are
dismissed with prejudice.

      Dated: 26 January 2017




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58418, 59128, 59431,
Appeals of Lewis Limited, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals